1

2                                                                                 JS-6

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   YOUNG KIM,                                 )   Case No.       CV-19-719-R
                                                )
12                       Plaintiff(s),          )
                                                )
13                                              )   ORDER OF DISMISSAL
                  v.                            )   BY LACK OF PROSECUTION
14                                              )
     RAJESHWARI DESHMUKH, et al.,               )
15                                              )
                                                )
16                                              )
                         Defendant(s).          )
17                                              )
                                                )
18                                              )
                                                )
19

20         Plaintiff was ordered to show cause in writing by not later than May 20, 2019 why this action

21   should not be dismissed for lack of prosecution;

22         WHEREAS, this period has elapsed without any action by plaintiff.

23         The Court hereby DISMISSES this instant action for lack of prosecution.

24

25   Dated: May 21, 2019

26

27                                                           HONORABLE MANUEL L. REAL
                                                             UNITED STATES DISTRICT JUDGE
28
